Citation Nr: 0405981	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-04 421	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUES

1.  Entitlement to an initial rating for residuals of a 
fracture of the left femur, with arthritis of the left hip, 
in excess of 20 percent.  

2.  Entitlement to an initial rating for degenerative 
arthritis of the lumbosacral spine, with degenerative disc 
disease (DDD), in excess of 20 percent.  

3.  Entitlement to an initial compensable rating for hearing 
loss of the left ear. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1984 to December 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which granted service connection for residuals of a 
fracture of the left femur, with arthritis of the left hip, 
an assigned an initial disability of 20 percent, granted 
service connection for degenerative arthritis of the 
lumbosacral spine, with DDD, and assigned an initial 
disability evaluation of 10 percent, and granted service 
connection for hearing loss of the left ear which was 
assigned an initial noncompensable disability evaluation.  
The grants of service connection and the disability 
evaluations were made effective January 1, 2002, the day 
after service discharge.  

Subsequently, a January 2003 rating decision granted an 
increase evaluation for degenerative arthritis of the 
lumbosacral spine with DDD form 10 percent to 20 percent, 
retroactive to January 1, 2002.  Since this grant of a higher 
rating during the pendency of this appeal does not represent 
a total grant of the benefit sought, this increase rating 
claim remains before the Board.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).   

The veteran's request for reimbursement of expenses for 
attending a travel board hearing to be scheduled is referred 
to the RO.  



REMAND

The veteran testified at a travel board hearing before the 
undersigned Veterans Law Judge on July 10, 2003.  
Unfortunately, tape of that hearing was inaudible and the 
transcription could not be obtained.  The veteran was 
notified of this by letter in January 2004 and he returned 
that letter indicating that he wished to have another travel 
board hearing.  

Accordingly, the case is remanded to the RO for the 
following: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The veteran must be scheduled for a 
travel Board hearing in accordance with 
the docket number of his appeal.  He 
should be appropriately notified of the 
date, time and location of his hearing, 
and a copy of this letter must be placed 
in his claims file.  If, for whatever 
reason, he decides that he no longer 
wants this type of hearing before a 
Veterans Law Judge (or any other type of 
hearing before the Board), then he should 
indicate this in writing and it, too, 
should be documented in his claims file.

3.  Thereafter, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


